Citation Nr: 1143903	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) regional office (RO).  

In May 2010, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

This matter was previously remanded by the Board in August 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In the instant case, the Board finds that further development of the record is necessary in order to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Pursuant to the August 2010 remand, the Veteran was scheduled for a VA examination for the purpose of obtaining a medical opinion.  In pertinent part, the examiner was asked to opine whether any pre-existing psychiatric disability was aggravated by service.  The response to this inquiry is inadequate, as it does not include a sufficiently detailed explanation of rationale to enable the Board to make the factual findings required in this matter.   

In the opinion, the examiner indicated that the Veteran's schizoaffective disorder clearly predated military service, based on history obtained from the Veteran.  Per the examination report, the evidence suggested that the Veteran was exhibiting bipolar symptoms within a year of discharge, but that was not the first time he had experienced such symptoms.  The examiner found it less likely than not that onset of bipolar (i.e., schizoaffective disorder) occurred any time other than prior to the Veteran's time in the service.  Again, while the examiner expressed that the Veteran's psychiatric disorders predated service, the opinion does not fully address the question of aggravation, especially in light of the bipolar symptoms shown within the first post-service year.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should return the claims folder to the November 2010 VA examiner for clarification of the opinion then offered.  The examiner should clarify for the Board whether or not bipolar and schizoaffective disorders are being used interchangeably; or whether or not they are two separate diagnoses.  Additionally, the examiner should review this remand in conjunction with this request, and provide an opinion that responds to the following:

(a) Based on the factual evidence of record, when was the Veteran's bipolar disorder first manifested? Was it during a period of active duty, or before? Please identify the evidence that supports the conclusion.

(b) If the response to (a) is that bipolar disorder pre-existed the Veteran's period of active duty, is there any factual evidence that renders it undebatable from a medical standpoint that it did not increase in severity during service? Please identify any such evidence.

(c) Based on the factual evidence of record, when was the Veteran's schizoaffective disorder first manifested? Was it during a period of active duty, or before? Please identify the evidence that supports the conclusion.

(d) If the response to (c) is that schizoaffective disorder pre-existed the Veteran's period of active duty, is there any factual evidence that renders it undebatable from a medical standpoint that it did not increase in severity during service? Please identify any such evidence.

(e) Based on the factual evidence of record, when was the Veteran's anxiety disorder first manifested? Was it during a period of active duty, or before? Please identify the evidence that supports the conclusion.

(f) If the response to (e) is that anxiety disorder pre-existed the Veteran's period of active duty, is there any factual evidence that renders it undebatable from a medical standpoint that it did not increase in severity during service? Please identify any such evidence.

(g) Additionally, the examiner should state whether   the Veteran's drug abuse is a symptom of any acquired psychiatric disorder.

The examiner must explain the rationale for all opinions.  If the November 2010 examiner is not available, then another comparably qualified examiner may respond instead.  

2. The RO must ensure that all development sought is completed as specified, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



